 INT'L BROTHERHOOD OF PULP, SULPHITE, ETC.421Flour, Cereal, Soft Drink, and Distillery Workers of America, AFL-CIO" for "The Voice of Teamsters Democratic OrganizingCommittee."]International Brotherhood of Pulp,Sulphite and Paper Work-ers,AFL-CIOandSolo Cup Company.Case No. 5-CB-517.September 9, 1963DECISION AND ORDEROn May 24, 1963, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.He also found that the Respondent had not engagedin certain other alleged unfair labor practices and recommended thatthese allegations of the complaint be dismissed.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and a brief insupport thereof.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and the brief, and the entire recordin this proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the following additionsand modifications.1.The Trial Examiner found, and we agree, that the Respondent,by restraining and coercing certain employees of Solo Cup Companyin connection with the strike against that Company which began onNovember 1, 1962, violated Section 8(b) (1) (A) of the Act.The conduct which the Trial Examiner found to be unlawful wasengaged in by Simms, president of the local formed by the Respond-ent at the company plant, and a member of the negotiating committee.In concluding that the Respondent was responsible for Simms' con-duct, the Trial Examiner reasoned that, since the strike was the re-sult of the breakdown of bargaining negotiations, Simms, as a memberof the negotiating committee, was clothed with authority to take actionto compel the Company to accede to the Union's demands; and sincethe acts of restraint and coercion found to be unlawful were performed1The Respondent's request for oral argument is hereby denied as the record, the excep-tions, andthe briefadequately present the issues and the positions of the parties.144 NLRB No. 48. 422DECISIONSOF NATIONALLABOR RELATIONS BOARDin furtherance of the strike objectives, they were within the scopeof his authority, and hence the Respondent was responsible for suchconduct.While we agree with the Trial Examiner that the Respond-ent was responsible for Simms' coercive conduct,2 we reach this con-elusion only on the basis of the following considerations.'The Respondent was certified as the bargaining representative ofthe Company's production and maintenance employees on January 12,1962.Following the certification, the Respondent assisted employeesof the Company in setting up a plant local to represent them pursuantto the above certification, and the Respondent then chartered the localas its Local 845.Simms was elected president of the Local, and anegotiating committee was formed consisting of Van Deusen, Inter-national representative, who was chief negotiator, Brunk, also anInternational representative, and several representatives of the Local,including Simms.Negotiations with the Company began in Febru-ary 1962, at which time Van Deusen submitted a proposed contractwhich listed both the International and Local as signatories.There-after the Respondent recommended to the Local that the Company'soffer be rejected, and, on the recommendation of the Respondent,members of the local voted to strike.The Local called the strike onNovember 1. The Respondent indicated in a letter to the Companythat the International executive board had voted to support the strike"morally and financially."During the course of the strike, the Inter-national paid strike benefits to the strikers.In these circumstances, we find that the Local and the RespondentInternational conducted the strike as a joint venture.Thus, the In-ternational was the certified bargaining representative of the Com-pany's employees; negotiations with the Company were conductedby a joint negotiating team of members of both the Respondent andthe Local; each was to be a signatory to the proposed contract sub-mitted to the Company; the strike resulted from the inability of theRespondent, as well as the Local, to reach agreement with the Com-pany on a new contract; and while the Local called the strike, theInternational had recommended strike action, and subsequently sanc-tioned the strike and supported it financially.The Board has heldthat where two unions conduct a strike as a joint venture, each isresponsible for the conduct of the agents of either .4Since Simmsa In view of this finding,we deem it unnecessary to and therefore do not passupon theTrial Examiner's conclusion that the Respondent is also responsible for the conduct ofReinke, a member of the Local and substitute member of the negotiating committee, whoparticipated togetherwith Simms in certainof the actsof coercion found to be unlawful.3In resolving this issue,we have taken official notice of and considered the record andthe Board's decision inSolo Cup Company,142 NLRB 1290, which involved the sameparties as herein and in which the Company was found to have violated Section 8(a) (5)in connection with the negotiations preceding the strike involved hereinArmstrongTareciRubber Company,111 NLRB 998, 999.4United Steelworkers of America,AFL-CIO, etc (Vulcan-Cincinnati,Inc ),137 NLRB95, 98 INT'L BROTHERHOOD OF PULP, SULPHITE, ETC.423was the president of the Local, he was authorized to act as agent forthe Local to assist in the conduct of the strike .5As the Trial Ex-aminer found, and we agree, that the coercive conduct engaged inby Simms was in furtherance of the strike, which we have foundwas a joint venture of the Respondent and the Local, we find thatthe Respondent was responsible for the conduct of Simms in threaten-ing and coercing employees.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.5International Longshoremen's and Warehousemen's Union (Sunset Line and TwineCompany),79 NLRB 1487, 1512.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136, 73 Stat. 519), was heard before Trial ExaminerGeorge A. Downing at Baltimore, Maryland, on April 15, 1963, pursuant to duenotice.The complaint, issued by the General Counsel of the National Labor Rela-tions Board on a charge dated December 13, 1962, alleged in substance that Re-spondent engaged in unfair labor practices proscribed by Section 8(b) (1) (A) ofthe Act by intimidating and threatening employees of Solo Cup Company (hereincalled Solo), with bodily injury or other reprisals if they failed, or because theyhad failed, to support Respondent's strike.Respondent answered denying the un-fair labor practices.Upon the entire record in the case and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSSolo, a Delaware corporation,withitsprincipal place of business and plant lo-cated in Baltimore, Maryland,isengaged in the manufacture and sale of papercups.It sells and ships annually from its said plant to customers in States otherthan Maryland goods valued in excess of $50,000.Solo is therefore engaged incommerce within the meaning of Section 2(6) and(7) of the Act.II.RESPONDENTAS A LABOR ORGANIZATIONRespondent Union is a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESThis case concerns a number of threats which were attributed by four witnessesfor the General Counsel mainly to Leroy Simms, president of Respondent's Local,during the course of a strike at Solo's plant, which began on November 1, 1962.Two of the incidents were participated in by Paul Reinke, who sometimes served asa substitute on Respondent's negotiating committee in the absence of other members.Simms and Reinke denied some of the incidents and, while admitting others, deniedthat the statements which they made were threatening or intimidating.Respond-ent also raised an issue whether the evidence established an agency relationshipbetween Simms and Reinke and Respondent.Alta Mae Hull testified that after being out on strike the first day (November 1),she returned to work on Monday, and that on Tuesday (November 6) Simms andReinke came to her home around 7 or 8 p.m., and that Simms, in Reinke's presence,asked her not to go in to work; told her that she would benefit if she staved out;and warned her that "a lot of things could happen" to her if she went in.They re-turned to her home around 10 or 10:30 p m., renewed the previous appeals that 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe not work, and repeated the prior warning that if she went in to work "a lot ofthings could happen" to her.Their attitude on the second visit was a "littlemadder" or "angrier" than on the first one.Hull testified that she was afraidand frightened by their warnings concerning undisclosed results to flow from goingback to work, and that to get rid of them she said she might not go in to work.Hull did work the following day (Wednesday), and that night she was awakenedaround 1 a.m. by a crash, and found that both of her doors had been broken inby stones thrown in from outside.Hull called the police, replaced the door with ascreen door, and went back to bed.Around 4 a.m. she heard a sound as of some-one turningor jigglingthe doorknob; she went to her front upstairs bedroom window,and from there she saw Simmsstandingdirectly across the narrow street facingtoward her.A street light was located some 12 feet from Simms.Hull calledthe police again, but Simms disappeared.She was unable to sleep the rest of thenight because of her nervous condition.Bernard Hyser, who had formerly done electrical maintenance at the plant, testi-fied that about 2 weeks after the start of the strike, Simms met him at a servicestation away from the plant and asked him if he knew how to interrupt the elec-tric supply for the plant.Hyser testified further that on a number of occasionsSimms threatened to have him "worked over," and that on one occasion Simms com-mented that Hyser had a nice car and that "it would be a shame if anything happenedto it."On still another occasion when Hyser was approaching the plant in hiscar, Simms, driving in the opposite direction, ran his car over on Hyser's side of theroad, forcing Hyser to stop to avoid a collision, and that Simms laughed as hepassed by.Austin Wilkins testified that on the day before the strike Simms, whom he knewto be president of the Union, asked him whether he was going out on strike, andthat he explained that he could not afford to do so because of his wife and family.Simms told him that if he did not go out on strike. "[Y]ou know what's going tohappen, you know I am going to get you."Wilkins did not go out on strike, andsometime later, at a nearby diner patronized by employees, Simms spoke to himagain, asking why he did not go out on strike, and he told Wilkins, "You will betaken care of, I will get you . . . if I have to get you myself . . . . If I have tofollow you home, you will be got, I will take care of you."On another occasion Simms spoke to Wilkins when the latter was on the wayover to the diner, telling Wilkins he should tell another employee named GertrudeMcKnight that he (Simms)was going to put a ladder up to her second floor apart-ment and set it on fire. On another occasion Simms told Wilkins that he was"going to get" George Sadler and that the next time he went to get Sadler he"wouldn'tmiss."On still another occasion when Wilkins and one Freeman werecleaning snow off the railroad tracks entering the plant, Simms, who was drivinghis station wagon, attempted to run over the two of them.Wilkins testified further that some 2 weeks before the hearing, when he was inthe diner, Simms and another man so placed themselves that Wilkins would eitherhave to bump into them or ask them to move out of the way in order to leave thediner.Wilkins went out through another door, but Simms directed the other man(whose wife was an employee of Solo) to come on out, and they followed him.The other man approached and accused Wilkins of having called him abusive names,stating that Simms had so reported.AlthoughWilkins denied having said any-thing, the other man struck at Wilkins.Wilkins also testified that on another occasion his car was stopped on the rail-road tracks near the plant by another car which was occupied by men who wereunknown to him and that one of them stated that Simms had "instructed" him totake care of Wilkins.George Sadler, a nonstriker, had had his house and car shot up during the strikeon a Sunday when he was away from home. Sadler testified that thereafter hereceived a threatening telephone call which made indirect reference to the incident,and that although the caller did not disclose his identity, he recognized the caller'svoice as that of Simms. Sadler admitted, however, that he had never talked on thetelephone before with Simms and that although he had spoken with Simms in theplant, it was only to say " 'Hi,' or something like that."Against the foregoing testimony, Respondent offered only the testimony of Simms,with partial corroboration from Reinke concerning the visits to Hull's home. Inbrief, Simms denied making all the threats with which he was charged and deniedattempting to run down Wilkins and Hyser in his car.Concerning Hull, Simmsdenied being present at the time of the 4 a.m. door-rattling incident, and he andReinke testified that during their two visits on Tuesday night, they engaged onlyin friendly noncoercive conversations.Though Reinke's testimony would also have INT'L BROTHERHOOD OF PULP, SULPHITE, ETC.425corroboratedSimms' "alibi" for the 4 a.m. incident if it had occurred on Tuesdaynight (Wednesdaymorning),Hull's testimony plainly established that that incidentoccurred on Wednesday night (Thursday morning), after she had gone through thepicket line to work on Wednesday.Furthermore, the General Counsel called, in impeachment of Reinke's testimony,Walter J. Conrad, who testified that he and Reinke were very close friends, thatsometime before Thanksgiving Reinke visited him at home and told him of hisparticipation with Simms in certain strike activities, such as the cutting of tires onautomobiles,includingConrad's car, in which Reinke, Simms, and Bill Hadin wereparticipants.'In weighing the foregoing evidence, it is to be noted that Respondent made noattempt to corroborateSimms asto a number of incidents where corroboratingwitnesseswere plainly available, except by the partial corroboration of Reinke,whose testimony itself becamesuspect inthe light of Conrad's undenied rebuttaltestimony.Under thecircumstances,I credit the cumulative testimony of theGeneral Counsel'switnesses,and for that reason I have not attempted to summarizein detail the conflicting versions given by Simms and Reinke.Though Respondentpoints to the fact that Simms was not convicted in any police court proceeding con-cerning his strike activities, I do not consider that fact to be of persuasive weight inresolving credibilityissues inthe present proceeding, where theissues,the evidence,and the standards of proof are so different and where the cumulative weight of theopposing testimony so plainly preponderated over that of Simms and Reinke.Though I find, accordingly, that Simms and Reinke engaged in the conduct whichwas attributed to them by Hull, Hyser, and Wilkins, I do not find that the evidenceestablished that Simms was responsible for the incident when Wilkins' car was stoppedby strangers or for the 1 a.m. stoning of Hull's home.I alsofind that Sadler'stestimony will not support a findingthat Simmsmade the telephone call (deniedby Simms), since Sadler's testimony showed he had never talked on the telephonewith Simms before and that everyone around the plant knew of the shooting up ofSadler's home.There remains the issue of Respondent's responsibility for the conduct complainedof.The evidence showed thatSimmswas president of Respondent's Local amongSolo's employees and that he served on Respondent's negotiating committee duringthe unsuccessfulnegotiationswhich preceded the strike.Reinke also served on thatcommittee,though on a substitute basis.The strike, with which the conduct com-plained of was directly connected, was called following a breakdown in the negotia-tions.SeeSolo Cup Company,142 NLRB 1290. The activities of Simms and Reinkewere in furtherance of Respondent's interests, being obviously calculated to makethe strike effective and successful and thereby to induce the Company to enter intoan agreement.United Electrical, Radio & Machine Workers of America, Local 914(American Rubber Products Corporation),106 NLRB 1372, 1379-1380.Simms,the president, plainly assumed a leading role in the conduct of the strike,personallyengagingin numerous acts of unlawful conduct and leading and directingother strikers (e.g.Reinkeand Hadin).Cf.InternationalWoodworkers of America(W. T. Smith Lumber Company),116 NLRB 507, 524.Much of the conduct oc-curred at or in theimmediatevicinity of the picket line and the remainder (as atHull's home) was plainly in furtherance of the objectives of the strike.As I findthat the foregoing evidence established that Simms and Reinke were clothed withauthority to functionas agentson behalf of Respondentin seekingby strike actionto compel the Company to accept Respondent's contractualdemands,I find thatthe variousacts of restraintand coercion which they committed, as found above,1Though Reinke,Simms, and Hadinwere present when Conrad testified, Respondentcalled no one to refute his testimony.After bothsides rested,the General Counsel moved to amend the complaint to add afurther allegation, based on Conrad's rebuttal testimony, that on various dates in Novem-ber, Reinke and Simmsengaged in acts ofdestruction of property belonging to nonstrikingemployeesRespondentobjected on the ground that it was unprepared to answer and togo forward with itsdefense andthat in any event a continuance would be necessary toenable Respondent to investigate the matterraised onrebuttalFollowing argument, theTrialExaminer suggested as a solution that he receive Conrad's testimony on thecredibility of Reinke-for which it was originally offered-and that he deny the motionto amend the complaint.Both the General Counsel and Respondent's counselstated thatthey had no objectionto sucha ruling, which was then made over the objection of theCharging Party'scounsel. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDin furtherance of the strike objectives were performed within the scope of theirauthority,and that the Union was responsible for those unlawful acts.W. T. SmithLumberCompany, supra;American Rubber Products Co., supra;United FurnitureWorkers ofAmerica(Colonial Hardwood Flooring Company),84 NLRB 563, 564;United FurnitureWorkers of America,Local309 (Smith Cabinet ManufacturingCompany),81 NLRB 886, 889.I conclude and find that Respondent restrained and coerced employees in the exer-cise of rights guaranteed in Section7 of the Act bySimms' threats to Hull,partici-pated in by Reinke,of undisclosed dangers if she failed to support Respondent'sstrike and by Simms'further intimidation of Hull duringthe 4a.m. incident, andby Simms'threats to and intimidation of Hyser and Wilkins because of their failureto support the strike.IV.TAE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction of the type conventionally ordered in such cases as provided in the Recom-mended Order below, which I find to be necessary to remedy and to remove theeffects of the unfair labor practices and to effectuate the policies of the Act.Upon the basis of the foregoing finding of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By restraining and coercing employees in the exercise of rights guaranteed inSection 7of the Actas above found,Respondent engaged in unfair labor practicesproscribed by Section8(b) (1) (A).2.Theaforesaid unfair labor practices are unfair labor practices affecting com-mence within the meaning of Section 2(6) and(7) of the Act.Uponthe foregoing findings of fact and conclusions of law and the entire record,and pursuant to Section 10(c) ofthe Act,I hereby issue the following:RECOMMENDED ORDERInternational Brotherhood of Pulp,Sulphite and Paper Workers,AFL-CIO, itsofficers, agents,representatives,successors,and assigns shall:1.Cease and desist from:(a)Threatening employees of Solo Cup Company with bodily injury, dangers,or other reprisals,or intimidating employees of said Company,because of theirfailure to support Respondent's strike.(b) In anylike or related manner restraining or coercing employees of Solo CupCompany in theexercise of the rights guaranteed by Section7 of the Act.2.Take thefollowing affirmative action:(a) Post at itsoffices andmeeting halls in Baltimore,Maryland,copies of theattachednotice marked"Appendix." 2Copies ofsaid notice, to be furnished by theRegionalDirector for the FifthRegion,shall, after being dulysignedby an author-ized representative of Respondent,be posted by it immediately upon receipt thereofand maintainedby itfor 60 consecutivedays thereafterin conspicuous places includ-ing allplaces wherenotices to members arecustomarilyposted.Reasonable stepsshall be takento insurethat suchnotices arenot altered, defaced, or covered byany othermaterial.(b)Transmit tothe RegionalDirector for the FifthRegion signed copies of saidnotice for posting by Solo Cup Company,itwilling,at all placeswherenotices toSolo's employees are customarily posted(c)Notify theRegionalDirector for the FifthRegion, in writing, within 20days from the receipt of thisIntermediateReportand RecommendedOrder, whatsteps Respondenthas taken to comply herewith?2 In the event that this Recommended Order be adopted by the Board,the words "ADecision and Order"shall be substituted for the words"The Recommended Order of aTrial Examiner"In the noticeIn the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals, the words"ADecree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"A Decisionand Order."81n the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director, in writing,within 10, days fromthe date of this Order,what steps the Respondent has taken to comply herewith." ARIZONA PLASTIC EXTRUSION COMPANY427APPENDIXNOTICE TO ALL OURMEMBERSAND TO ALL EMPLOYEES OFSOLO CUP COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT threaten employees of Solo Cup Company with bodily injurydanger orother reprisals, if they fail to support our strike.WE WILL NOT intimidate employees of Solo Cup Company because theyfail to support our strike.WE WILL NOT in any like or related manner restrain or coerce employees ofSolo Cup Company in the exercise of the rights guaranteed by Section 7 ofthe Act.INTERNATIONAL BROTHERHOOD OF PULP, SULPHITEAND PAPER WORKERS, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, SixthFloor, 707 North Calvert Street, Baltimore, Maryland, Telephone No. 752-8460,Extension2100, if they have any question concerning this notice or compliancewith its provisions.Arizona Plastic Extrusion CompanyandInternational Brother-hood of Pulp,Sulphite and Paper Mill Workers,AFL-CIO.Case No. £8-CA-911. September 9, 1963DECISION AND ORDEROn June 7,1963, Trial Examiner C. W. Whittemore issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report with a supporting brief, and the General Counselfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds no prejudicial error.The rulings are herebyaffirmed.The Board has considered the entire record in this case,including the Intermediate Report, exceptions, and briefs, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.144 NLRB No. 50.